Order entered September 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00598-CR

                         MICHAEL DEIONDRE BOWEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                             Trial Court Cause No. 32,465CR

                                             ORDER
       The reporter’s record, originally due June 25, 2019, has not been filed. By order dated

August 20, 2019, we ordered the reporter’s record filed by September 3, 2019. We cautioned

court reporter Julie C. Vrooman that the failure to file the reporter’s record by that date would

result in the Court taking whatever remedies it had available to ensure that the appeal proceeds in

a timely fashion, which might include ordering that she not sit until the complete reporter’s

record is filed.   To date, the reporter’s record has not been filed and we have had no

communication from Ms. Vroom.

       We ORDER that court reporter Julie C. Vroom NOT SIT as a court reporter until she

has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie C. Vrooman, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office; and counsel for all parties.



                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE